Filing Date: 01/28/2020
Claimed Priority Dates: 03/01/2018 (CON of 15/909,212 now PAT 10,580,733) 
			      04/10/2017 (KR 10-2017-0046296)
Applicants: Kim et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 07/06/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the Species directed to the cell layout arrangement reading on Figs. 5-6 (e.g., C05 or C06) and the heterogeneous contact arrangement comprising CAL1, CAHI  V02, CBL1, CBH1, and V01, in the reply filed on 07/06/2021, is acknowledged. The applicant indicated that claims 1-10 and 12-19 read on the elected Species. The examiner agrees. Furthermore, the examiner deems that claims 11 and 20 also read on the elected species, and are hereby included in the examination on merit. Accordingly, pending in this application are claims 1-20.
With regards to the Species restriction, the traversal is on the grounds that “there is no reason to exclude Species II and Species III from Species I, when Species II and Species III can be obtained by adding an additional conductive line between active 
As set forth in the restriction requirement mailed on 06/18/2021, the mutual exclusivity between the cell layout arrangements of C05/C06 vs. C07 does not hinge on the number of conductive lines between active regions, as argued by Applicant, but whether or not gate contacts are implemented or excluded from areas over active regions. Figs. 5 and 6, for example, illustrate cell layout arrangements where gate contacts (e.g., diamond indicators) are located over active regions ACx. This feature, however are not present and/or illustrated in Fig. 7. Fig. 7, on the other hand, differently illustrates a cell layout arrangement where gate contacts (e.g., diamond indicators) are excluded for areas over active regions ACx (see, e.g., Par. [0052]: “the gate contact may not be placed over the first and second active regions AC1 and AC2”). This feature, however, is not present and/or illustrated on Figs. 5 and 6. Accordingly, Figs. 5-6 and 7, at the very least, are not obvious variants of each other and they illustrate cell layout arrangements with different gate contact location requirements, and therefore the unpatentability of one species would not necessarily imply the unpatentability of the other species.
Because of the above, and because the applicant failed to distinctly and specifically point out that the species are not patentably distinct (emphasis added), and did not present evidence or identify evidence on record showing the species to be obvious variations of one another, the requirement is still deemed proper and is, therefore, made FINAL.
Drawings




The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second gate lines extending in the first horizontal direction, as recited in claims 3, 8, and 15 must be shown or the features canceled from the claims. Furthermore, the arrangements of first and second conductive lines, or second and third conductive lines, respectively recited in claims 11 and 20, as limited by their respective independent claims 1 and 12, must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections






Claims 3, 7, 8, 16, and 18 are objected to because of the following informalities:
- Claim 3, L. 4: amend to -- the first horizontal direction--, in accordance with the claim terminology previously used in Claim 1, L. 3.
-  Claim 7, L. 4-7 recites the limitations “a first source/drain contact having a bottom surface connected to the first source/drain region, wherein the first gate contact and the first source/drain contact are adjacent to each other in the first horizontal direction”, which are identical to the limitations recited in claim 6, L. 4-7, from which claim 7 depends, thus reciting redundant limitations that fail to further limit the subject matter of claim 6. Consider cancelling the limitations.
- Claim 8, L. 4: amend to -- the first horizontal direction--, in accordance with the claim terminology previously used in Claim 1, L. 3.
- Claim 15, L. 4: amend to -- the first horizontal direction--, in accordance with the claim terminology previously used in Claim 12, L. 3.
- Claim 16, L. 1: amend to -- the second gate contact includes...--, in accordance with the claim terminology previously used in Claim 14, L. 2.
-  Claim 18, L. 4-7 recites the limitations “a first source/drain contact having a bottom surface connected to the first source/drain region, wherein the first gate contact and the first source/drain contact are adjacent to each other in the first horizontal direction”, which are identical to the limitations recited in claim 17, L. 4-7, from which claim 18 depends, thus reciting redundant limitations that fail to further limit the subject matter of claim 17. Consider cancelling the limitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Examiner’s note: The claims are replete with anteceding basis issues, inconsistent terminology for identifying same features throughout the claims, and inconsistent use of singular/plural when referring to features, thus affecting the clarity of the claims and rendering the claims indefinite. In the interest of compact prosecution, Applicant is requested to thoroughly review ALL claims to resolve said issues (some of which being identified below), so as to conform to current U.S. practice standards.
Claims 3, 4, 6-10, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “wherein the first and the second gate lines extend…” at L. 4.  There is insufficient antecedent basis for this limitation in the claim, as claims 1 or 2, from which claim 3 depend, are devoid of any prior recitation of second gate line.
Claim 4 depends from claim 3, thus inherits the deficiencies identified supra.
Claim 6 recites the limitation “the first gate lines…” at L. 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the first gate line…--.
Claim 10 depends from claim 6, thus inherits the deficiencies identified supra.
Claim 7 recites the limitation “a second source/drain region and a second source/drain region formed at respective sides …” at L. 2. It is unclear if the recitations 
Claim 7 recites the limitation “the first gate lines…” at L. 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the first gate line…--.
Claim 8 recites the limitations “connected to the first and the second source/drain contacts…” at L. 2-3, and “the first and the second gate lines extend…” at L. 4. There is insufficient antecedent basis for these limitations in the claim, as claims 1, 6 or 7, from which claim 8 depend, are devoid of any prior recitation of second source/drain contact or second gate line.
Claim 9 depends directly or indirectly from claims 6-8, thus inherits their deficiencies identified supra.
Claim 15 recites the limitation “the second gate contacts…” at L. 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the second gate contact…--.
Claim 17 recites the limitation “the first gate lines…” at L. 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the first gate line
Claim 18 recites the limitation “a second source/drain region and a second source/drain region formed at respective sides …” at L. 2. It is unclear if the recitations of “second source/drain region” are directed to a same or different features. Additionally, claim 17, from which claim 18 depends, already recites “a second source/drain region” at L. 2, and it is further unclear if the features recited in claim 18 are directed to a same or different features than the “second source/drain region” recited in claim 17, thus rendering the claim indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-4, 8-9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 3 recites the limitation “wherein the first and the second gate lines extend in the first horizontal (direction) over…” at L. 4-5. However, the disclosure as originally filed only supports gate lines GLx extending in a second horizontal direction Y perpendicular to the first horizontal direction X, said first horizontal direction being the direction in which first and second active regions AC1 and AC2 extend. Therefore, the limitation constitutes new matter.  The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). A 
Claim 4 depends from claim 3, thus inherits the deficiencies identified supra.
Claim 8 recites the limitation “wherein the first and the second gate lines extend in the first horizontal (direction) over…” at L. 4-5. Also, see comments stated above in Par. 24 with regards to Claim 3, which are considered repeated here.
Claim 9 depends from claim 8, thus inherits the deficiencies identified supra.
Claim 15 recites the limitation “wherein the first and the second gate lines extend in the first horizontal (direction) over…” at L. 4. Also, see comments stated above in Par. 24 with regards to Claim 3, which are considered repeated here.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of U.S. Patent No. 10,580,733.

 Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claims 1 and 4 of patent No. 10,580,733 anticipates claim 1 of the instant invention.
Claims 1 and 4 of patent No. 10,580,733 anticipates claim 2 of the instant invention.
Claims 1 and 4 of patent No. 10,580,733 anticipates claim 5 of the instant invention.
Claims 6 of patent No. 10,580,733 anticipates claim 12 of the instant invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 12-13, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US2015/0035065).

Regarding Claim 1, Park (see, e.g., Figs. 1-3 and 6-7) shows all aspects of the instant invention, including an integrated circuit comprising:
e.g., active area ACT1) and a second active region (e.g., active area ACT2) which extend parallel with each other in a first horizontal direction (e.g., direction D2)
- a first gate line (e.g., gate electrode 23) extending in a second horizontal direction (e.g., direction D1) on the first and second active regions, the second horizontal direction crossing the first horizontal direction 
- a first gate contact (e.g., LCP3/CP3/UCP3 on ACT1) including a lower gate contact (e.g., LCP3) connected to the first gate line and an upper gate contact (e.g., CP3) connected to the lower gate contact
- wherein the first gate contact overlaps the first active region in a vertical direction. 
Regarding Claim 6, Park (see, e.g., Figs. 1-3 and 6-7) shows:
- a first source/drain region and a second source/drain region (e.g., regions 21 and 22) formed at respective sides of the first gate line on the first active region
- a first source/drain contact (e.g., LCP1/CP1/UCP1) having a bottom surface connected to the first source/drain region (e.g., 21)
- wherein the first gate contact and the first source/drain contact are adjacent to each other in the first horizontal direction
Regarding Claim 10, Park (see, e.g., Figs. 1-3 and 6-7) shows that the first source/drain contact includes a lower source/drain contact (e.g., LCP1) connected to the first source/drain region and an upper source/drain contact (e.g., CP1) connected to the lower source/drain contact.
Regarding Claim 12, Park (see, e.g., Figs. 1-3 and 6-7) shows all aspects of the instant invention, including an integrated circuit comprising:
e.g., active area ACT1) and a second active region(e.g., active area ACT2)  which extend parallel with each other in a first horizontal direction (e.g., direction D2)
- a first gate line (e.g., gate electrode 23) extending in a second horizontal direction (e.g., direction D1) on the first and second active regions, the second horizontal direction crossing the first horizontal direction
- a first gate contact (e.g., LCP3/CP3) having a bottom surface connected to the first gate line
- a first conductive line (e.g., interconnection ICL2) extending in the first horizontal direction
- a first via (e.g., UCP3) connected to the first gate contact and the first conductive line
- wherein the first gate contact includes a lower gate contact (e.g., LCP3) connected to the first gate line, an upper gate contact (e.g., CP3) connected to the lower gate contact.
Regarding Claim 13, Park (see, e.g., Figs. 1-3 and 6-7) shows that the first gate contact (e.g., LCP3/CP3), the first conductive line (e.g., ICL2) and the first via (e.g., UCP3) overlap the first active region (e.g., ACT1) in a vertical direction.
Regarding Claim 17, see comments stated above in Par. 42 with regards to Claim 6, which are considered repeated here.
Regarding Claim 19, see comments stated above in Par. 43 with regards to Claim 10, which are considered repeated here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2015/0035065).

Regarding Claims 11 and 20, Park (see, e.g., Figs. 6-7) shows:
e.g., ICL over isolation 11 between ACT1 and ACT2) extending in the first horizontal direction on a plane separate from the first gate line (e.g., 23)
- wherein the first conductive line overlaps a region between the first and the second active regions in the vertical direction
However, Park is silent about a second conductive line extending parallel to the first conductive line in the first horizontal direction on a plane separate from the first gate line, and overlapping a region between the first and the second active regions in the vertical direction.
Nonetheless, with respect to the number of conductive lines claimed, the courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. As such, the plurality of conductive lines claimed by the applicant is therefore only considered to be a duplication of the conductive line disclosed by Park that a person having ordinary skill in the routing art would have been able to implement in the design of the integrated circuit using routine layout techniques based, among other things, on layout routing complexity, design pitch density restrictions, metal fill requirements, etc. (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) )), since neither non-obvious nor unexpected results, i.e., results which are different in kind from the results of the prior art, will be obtained as long as gate contacts over active are implemented to reduce the encumbrance on layout density (e.g., active-to-active spacing), as already suggested by Park.


Allowable Subject Matter


















































Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814